State of New York                                            MEMORANDUM
Court of Appeals                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 30 SSM 29
 The People &c.,
         Respondent,
      v.
 Danielle Allen,
         Appellant.




 Submitted by Cheryl Meyers Buth, for appellant.
 Submitted by Joshua J. Tonra, for respondent.




 MEMORANDUM:

       The order of the Appellate Division should be affirmed. Defendant raised a defense

 of justification and the People consequently had the burden of demonstrating “beyond a

 reasonable doubt that defendant’s conduct was not justified” (People v Umali, 10 NY3d

 417, 425 [2008], rearg denied 11 NY3d 744 [2008], cert denied 556 US 1110 [2009]).
                                        -1-
                                          -2-                                SSM No. 29

Defendant contends that the evidence against justification is legally insufficient. Legal

sufficiency review requires that we view the evidence “in the light most favorable to the

prosecution,” and, when deciding whether a jury could logically conclude that the

prosecution sustained its burden of proof, “[w]e must assume that the jury credited the

People’s witnesses and gave the prosecution’s evidence the full weight it might reasonably

be accorded” (People v Gordon, 23 NY3d 643, 649 [2014] [internal quotation marks

omitted]). Viewing the evidence—including the testimony of a forensic consultant who

was qualified, without objection, by the trial court as an expert in crime scene

reconstruction and bloodstain pattern analysis—in that light, we conclude that there is a

valid line of reasoning and permissible inferences from which a rational jury could have

found that the People disproved the defense of justification beyond a reasonable doubt.




On review of submissions pursuant to section 500.11 of the Rules, order affirmed, in a
memorandum. Chief Judge DiFiore and Judges Rivera, Stein, Fahey, Garcia, Wilson and
Feinman concur.

Decided February 11, 2021




                                          -2-